924 F.2d 1059
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Timothy O'BRIEN, Plaintiff-Appellant,v.Robert BROWN, Warden, Michigan Department of Corrections;Ted Koehler, Warden, Marquette Branch Prison;  DonaldHouseworth;  Herbert B. Grinage;  Frank Elo;  Moats,Inspector;  Tom Osier, Defendants-Appellees.
No. 90-1476.
United States Court of Appeals, Sixth Circuit.
Feb. 6, 1991.

Before BOYCE F. MARTIN, Jr. and KRUPANSKY, Circuit Judges;  and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Timothy O'Brien, a Michigan inmate, filed a civil rights action under 42 U.S.C. Sec. 1983 against seven prison officials in connection with a change in his security classification and place of incarceration.  The matter was referred to a magistrate who recommended that summary judgment be entered for the defendants.  The district court ultimately adopted this recommendation, over O'Brien's objections, and the instant appeal followed.  The parties have briefed the issues.


3
Upon consideration, we find the district court correctly concluded that there was no genuine issue of material fact and that the defendants were entitled to judgment as a matter of law.    Canderm Pharmacal, Ltd. v. Elder Pharmaceuticals, Inc., 862 F.2d 597, 601 (6th Cir.1988).


4
We agree that defendants Brown and Koehler could not be held responsible on the basis of supervisory liability.    Birrell v. Brown, 867 F.2d 956, 959 (6th Cir.1989).  We also find that O'Brien has failed to demonstrate the denial of a federally cognizable right in any of the actions of which he complains.    Olim v. Wakinekona, 461 U.S. 238, 245-50 (1983);  Montanye v. Haymes, 427 U.S. 236, 242 (1976).


5
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.